Citation Nr: 0330714	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  98-02 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a change in vocational rehabilitation 
training program to a pharmacist under the provisions of 
Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Keith D. Synder, Attorney at 
Law



ATTORNEY FOR THE BOARD

C. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from August 11, to August 
24, 1977, and from May 1978 to April 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from July 1997 and September 1997 
determinations by the Department of Veterans Affairs (VA) 
vocational rehabilitation counseling office at the Los 
Angles, California Regional Office (RO).  The claim to 
change the veteran's vocational rehabilitation training 
program to a pharmacist was denied in a September 2001 Board 
decision that the veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  

A separate decision, dispatched the same day, denied 
entitlement to increased ratings for cold injury residuals 
to the bilateral upper and lower extremities, both prior to, 
and on and after, January 12, 1998.  The veteran's current 
combined rating is 80 percent, and he is currently in 
receipt of a TDIU rating for total disability due to 
individual unemployability, by reason of service connected 
disability.  This decision was not appealed to the Court.  

In January 2003, a Joint Motion for Remand was submitted to 
the Court, which was granted in a February 2003 Order.  The 
Joint Motion asserted that the September 2001 Board decision 
pertaining to the Vocational Rehabilitation issue did not 
present sufficient reasons or bases to support its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claims pursuant to 38 U.S.C.A. § 5103 (a) as 
amended by the Veterans Claims Assistance Act (VCAA).  
Specifically, the Joint Motion averred that none of the 
documents cited to in the Board decision fulfilled the 
requirements that VA must notify the appellant both of the 
information and evidence necessary to substantiate his 
claims, and that such notice must indicate which portion of 
any such information or evidence is to be provided by the 
appellant, and which portion must be provided by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  



REMAND

This is a CAVC Remand case.  The veteran has not waived AOJ 
jurisdiction of newly submitted evidence.  

Thus, unfortunately, although there may be sufficient notice 
of what the veteran's duties, obligations, and 
responsibilities were, and of what VA would attempt on his 
behalf, already of record in this case where the veteran has 
been repeatedly informed of what he was responsible for over 
the 10 year period he was receiving vocational 
rehabilitation benefits-first, to become an actor, next, a 
physical therapist, then, an agreed upon goal of economist 
was determined to be feasible as consistent with the 
veteran's remaining entitlement and physical handicaps prior 
to the instant appeal-this claim must be remanded for the 
VARO to consider this new evidence in the first instance, as 
AOJ jurisdiction is specifically not waived by the veteran.  

Further, the veteran's representative noted that although a 
Voc Rehab record documented that VA Form 4107 was enclosed 
in the July 30, 1997 letter to the veteran, that the form 
was not included with the Record on Appeal (ROA) before the 
Court.  The pertinent ROA to the Court is designated by the 
Secretary.  Any documents on file, but not yet included as 
part of that record, may be counter-designated by the 
appellant, or the appellant may accept the Secretary's 
designation.  (Rule 10. Designation of the Record on Appeal, 
U.S. Court of Appeals for Veterans Claims, Rules of Practice 
and Procedure.)  

It appears, from a March 2001 letter, that the veteran has 
again been in contact with the vocational rehabilitation 
counseling office at the VARO, and that they were in 
possession of his file in March 2001.  Another document 
suggests that the veteran's claims folder was returned to 
the VARO in October 2002.  Although the Board has reviewed 
the 3 claims files currently before it, it appears that the 
veteran's separate Voc Rehab folder remained at the 
vocational rehabilitation counseling office.  Thus, the RO 
should again obtain the veteran's Voc Rehab folder from the 
vocational and rehabilitation counseling office, copy it, 
and associate those copies with the veteran's claims file.  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Thus, once the Voc Rehab folder is obtained, since this 
appeal is being remanded for other reasons, the RO should 
take this opportunity to inform the veteran that 
notwithstanding 38 C.F.R. § 3.159(b)(1), a full year is 
allowed to respond to any request made pursuant to 
38 U.S.C. § 5103(b)(1), if applicable.  

Accordingly, this case hereby is REMANDED to the RO for the 
following:

1.  The veteran is employed 24 hours per 
week as a pharmacist.  Notify him of the 
information and evidence necessary to 
substantiate his claim that he should be 
allowed to change his vocational 
rehabilitation training program to a 
pharmacist, AND indicate which portion 
of any such information or evidence the 
veteran must supply, and which portion 
must be provided by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  More specifically, the above 
notice should include the following:  

A)  Notice that he needs to "provide 
evidence that a change in program is 
feasible with any remaining Chapter 31 
entitlement, if applicable; and that the 
"vocational goal" of pharmacist is 
feasible in light of his physical 
disabilities-"feasible" in this context 
means more than the veteran's interest 
level; (i.e., graduating or working 
part-time as a pharmacist), it 
essentially means a Vocational 
Rehabilitation expert's opinion that 
such employment is both gainful and 
sustainable, even after considering the 
veteran's disabilities, in addition to 
his interest level, that is, gainful 
employment status consistent with the 
veteran's abilities, aptitudes and 
interests."  

B)  Notice of all applicable 
regulations, to include, but not limited 
to:  38 C.F.R. §§ 21.42, 21.44, 21.35, 
21.53, 21.53(d) 21.53(g), 21.53(e)(2), 
21.72(c), 21.78, 21.94, 21.98, 21.98(d), 
21.362, 21.362(a), 21.362(c), 21.180(a), 
21.197-21.198.  

C)  He has not cooperated with Voc Rehab 
counselors in the past.  Inform him that 
failure to fully comply with any request 
from the vocational rehabilitation 
office, or the VARO, will negatively 
impact his claim.  

2.  Also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.



3.  Then, please obtain the veteran's 
vocational rehabilitation folder, copy 
it, and associate both the copies and 
the folder with the claims file before 
returning to the Board.  

4.  Last, the AOJ should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Chief Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




